Title: From George Washington to Elias Boudinot, 3 May 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters 3d May 1783
                  
                  I take the Liberty to mention to your Excellency, that, in attending to the Resolution of Congress of the 15th of April, respecting the posts in the United States occupied by the British Troops, I find it necessary to apply for a more particular Explanation of the Intentions of Congress than is there expressed.
                  Taking it for granted that the Northern & Western Posts are included within the Ideas of Congress, as well as N. York, Arrangements for receiving possession of those posts, are to be made with General Haldimand, who commands in the District of Canada—As the Communication with him is distant & will take much Time, previous to commencing my Correspondence, it will be requisite that I should be as fully instructed, as circumstances will admit, of the Intentions of Congress respecting those frontier Posts: particularly what footing they are to be placed upon, & what Number of Men will be sent to maintain them, upon the Peace Establishment. Congress will also be impressed with the necessity of adopting the earliest measures possible, for procuring the men for Garrisoning those Posts.  Whether this shall be effected by detaching the Three Years men of the present Army, or furnishing them in some other Manner, will be also to determine.
                  The Posts should certainly be occupied by the United States Troops, the Moment they are evacuated by the British.  Should this be neglected, I have my fears, that they might be burned or destroyed by the Indians, or some other evil minded persons, whose disaffection to the Government of the United States, may lead them to such Enormities.
                  Arrangements for Transporting the necessary Artillery, Stores, Ammunition & Provisions, will require Time, and need immediate Attention—The Season for this Work is now on Hand, and, if suffered to pass off, it will be exceeding difficult, if not impracticable, to effect their Transportation, particularly through the small Water Communications, which, in the present season will be found very convenient, but which, the Summer Heats will render so low, as to become almost impassable.
                  Persuaded that Congress will view these Objects in the same important Light that I do, I promise myself that I shall be favoured with their Instructions at the earliest Moment possible. With great Respect & Esteem I have the Honor to be Sir Your Excellencys Most Obedient and most humble Servant
                  
                     Go: Washington
                  
               